DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art, Yoshida et al. (WO 2016/181501) with Yoshida et al. (US 2018/0051894) referenced as a translation, Teng et al. (US 2019/0024944), and Hart (GB 2 253 346A), alone or in combination does disclose the hot water supply apparatus as claimed, wherein, inter alia, the controller  performs the specific functions based on the stored-hot-water temperature  being compared to a first threshold, and the within-tank temperature difference  is compared to a  second threshold. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (WO 2016/181501) with Yoshida et al. (US 2018/0051894) referenced as a translation, Teng et al. (US 2019/0024944), and Hart (GB 2 253 346A).
Regarding claim 1, Yoshida discloses a hot water supply apparatus (1, Figures 1 & 8), comprising: a heat pump device (100)  in which a compressor (11)  and a heat exchanger (12)  are connected; a heat medium circuit  (15, [0025]) connected to the heat pump device via the heat exchanger; a tank (22)  configured to store water after the water exchanges heat with a heat medium of the heat medium circuit, but not; two tank-temperature sensors attached at different heights to the tank, the two tank-temperature sensors each being configured to detect a temperature of water in the tank; and a controller configured to, by using a value detected by each of the two tank-temperature sensors, control a temperature of water in the tank, wherein the controller sets a target hot water supply temperature based on a stored-hot-water temperature and a within-tank temperature difference, the target hot water supply temperature being a target temperature at which water in the tank is to be supplied as hot water, the stored-hot-water temperature being a temperature of stored hot water represented by a value detected by one of the two tank-temperature sensors selected by a user, the within-tank temperature difference being a difference between temperatures within the tank individually detected by the two tank-temperature sensors. 
However Teng discloses a water heating system (Abstract) with two tank-temperature sensors (130,135,Figure 1) attached at different heights to the tank, the two tank-temperature sensors each being configured to detect a temperature of water in the tank; and a controller (150) configured to, by using a value detected by each of the two tank-temperature sensors, control a temperature of water in the tank, wherein the controller sets a target hot water supply temperature  (T_Setpoint) based on a stored-hot-water temperature and a within-tank temperature difference, the target hot water supply temperature being a target temperature at which water in the tank is to be supplied as hot water, the stored-hot-water temperature being a temperature of stored hot water represented by a value detected by one of the two tank-temperature sensors, the within-tank temperature difference being a difference between temperatures within the tank individually detected by the two tank-temperature sensors ([0021]), Figure 3). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to utilize a temperature differential within the tank as sensed by an upper and lower sensor for the purpose of minimizing stratification within the tank ensuring a stable water output temperature.
Additionally, Hart discloses a water heater wherein the user can select which temperature sensor dominates (Abstract, 16,18). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to give the user the freedom to select which temperature sensor, either upper or lower, was to control the heating and circulation operations based on the user’s priority, energy conservation or reliable water temperature delivery.
Regarding claim 5, Yoshida (Y), as modified discloses the hot water supply apparatus of claim 1, wherein the heat medium circuit includes a tank-side heat exchanger (Y-41, [0063] i.e. “extra-tank heat exchanger”, Figure 8) in which a heat medium and water in the tank exchange heat, and wherein the tank-side heat exchanger is disposed inside the tank. 
Regarding claim 6, Yoshida (Y), as modified discloses the hot water supply apparatus of claim 1, further comprising a heating unit (Y-300, Figures 1 & 8, [0068] i.e. “room heater”), the heating unit being connected to the heat medium circuit and configured to reject heat to an air-conditioned space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; Yoshida et al. (US 2018/0051894) serves as a translation for Yoshida et al. (WO 2016/181501).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762